OFFICE OF THE ATTORNEY        GENERAL
                             AUSTIN




                                       tire gsrlod or &lr& 8zokU.~~
                                        pandoa ram-ants a8 waal.
                                       Lt YMI dieoovemd that ahe
                                      or than-81x maths, uk4an
                              stop    pynemt or&we were ala006
                               ats itme to her. It Ulcowbe
                               as 4lmovered this sltuatloa, ahe
                               hat ahe desirw to be reirrclk$ed
                          lloatlon heoiag~bseams4e~on the Mth

       Upan tha above state of fautn, you request the @pinion ot
tbia   departmentupon the folloring question:
                                   -:
                                    2'
            *In this depsrtmant au&mrited M approve f&a.
       Slad,@*aappllaatlon for relnrrtatemntam ef septaabor
       89, lQs8, qid give her oredit for Warrant8 lsewd ta
       her while in California an4 agaiant rhieh atop pIPRant
       bae been plaosd?m
Bon. George R. Sheppard, Fags 2.


     The pertinent provi~lons of Article 8220, Revlsed Statutee
1925, governing the detem.ination of this question, are:
          R ... No pensioner who tiaves thl& State for a
     period of over six montha shall draw a pension while
     PO abaent; ...*'
     It 1s our opinion that it would do violence to the Intent
of the Le&islature to hold that a pensioner leaving the State
for a period cl over SIX months should forfelt his pension for
the entire period of his abnenoe, while one leaving the State
for a period of five montha and twenty-nine daye should reoelve
a pension during the entire period of his absence. It seem
alear that the phrase awhile ISOabsent" refers to *a period of
over dr month8~; tbatl8, to that period oftlmebayond alx
month& In our opinion,a pernoa leaving the State for a period
of over J&X ~ontho.le to be dgmlsd a pennlrlon~
                                             oaly for that por-
tion 0f the period axtendlng beyond eix InOntha.

     Tou are tberef~n advl8ed that Mrs. Slade should be given          .
eredlt for the warrants Issued far.the first rlx monthi of her
lbaenoe fro&the State,~but not fbr the remalndsz'of thi war-
rants iasaeCdurlag har absenoe.~
     YOU-till obseg-ve that the.ifatutO d-8 aOt provide.-for the
8trildng .Of"the.            aame fromtbependoa~roll8;        or for
an appllcatl~~f             emnt.     It oontemplates  onl7 ‘a OMBa-
tiea of pajmantrr'"rhilk (the peanloaer 1a)'ao abseat~.* Pop
b8. s~as*t~r~tpid.Ilii'~the-‘$tbte, ot ~etie,~therefws4, payment8
of the psnaloti ah&     be msumd..,




PTORNEY GENERAL OI'TEXAS